ULTIMUS MANAGERS TRUST 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 FILED VIA EDGAR August 14, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Ultimus ManagersTrust File No. 811-22680 Attached for filing, pursuant to Rule 17g-1 under the Investment Company Act of 1940 (the "1940 Act"), is the Investment Company Blanket Bond (the "Bond") forUltimus Managers Trust(the "Trust") under Exhibit 99-1. Also attached is a copy of the resolutions adopted by the Board of Trustees of the Trust, including a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust, approving the amount, type, form and coverage of the Bond, now in effect for the Trust under EXHIBIT 99-2. Premiums for the Bond have been paid for the policy period beginning June 29, 2012 and ending June 29, 2013. If you have any questions about this filing, please contact the undersigned at (513) 587-3406. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary
